Green :
The petitioner herein seeks a redetermination of his tax liability for the year 1919, for which the Commissioner has determined a deficiency in income tax of $1,918.33.
In the petition and the amendment thereto made at the hearing, the petitioner alleges three errors on the part of the Commissioner in his computation of the gain resulting from petitioner’s cattle business and farming operations. The first of the allegations relates to the reduction of the cost of cattle on hand on January 1, 1919, from $75,000 as set forth on the return, to $60,478.22; the second relates to the cost of live stock purchased; and the third to the amounts expended in carrying on the business.
FINDINGS OP PACT.
The petitioner, a resident of Bancroft, Nebr., is engaged principally in the buying, feeding, and selling of live stock, and in connection with this business he owns and operates several farms.
On January 1, 1919, the petitioner had on hand live stock the cost of which was $66,478.22. During that year he expended in purchasing live stock the sum of $171,265.42. He had on hand at the close of the year live stock the cost of which was $55,000. During the year he received from the sales of live stock the sum of $286,732.85.
In carrying on the live stock business, above referred to, the petitioner made the following expenditures during the year 1919:
Corn and feed_$89,228. 99
Labor_ 3,410. 55
Freight_,_ 2,971. 06
Telephone_ 52.32
*1092In addition to the foregoing, the petitioner expended the following amounts in carrying on his business during the taxable year:
Interest_$1, 875. 00
Repairs_,_ 851.01
Taxes_ 1,744.47
These amounts were proper deductions from gross income.

Judgment will be entered after 15 days notice, under Bule 50.